Citation Nr: 1708699	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  11-02 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether the reduction of the rating for ganglion cyst, right wrist, status post excision (right wrist disability), from 20 percent to noncompensable, effective July 1, 2009, was proper.

2.  Whether the reduction of the rating for residuals, fracture, right thumb, with traumatic arthritis (right thumb disability), from 10 percent to noncompensable, effective July 1, 2009, was proper.

3.  Whether new and material evidence has been presented to reopen the previously denied claim of entitlement to service connection for a right elbow disability.

4.  Whether new and material evidence has been presented to reopen the previously denied claim of entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for a brain injury.

6.  Entitlement to service connection for a right hip condition.

7.  Entitlement to an evaluation in excess of 10 percent for traumatic arthritis, left hip.

8.  Entitlement to a compensable evaluation for bilateral chronic scrotal pain, epididymitis.

9.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and F.T.


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from May 1987 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and March 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in San Diego, California and Oakland, California, respectively.

In October 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

The issues pertaining to a brain injury, right hip disability, left hip disability, TDIU, as well as the reopened claims pertaining to right elbow and right ankle disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 2008 rating decision, the RO proposed to reduce the Veteran's disability rating for a right wrist disability from 20 percent to noncompensable, and the RO also proposed to reduce the veteran's disability rating for a right thumb disability from 10 percent to noncompensable.  The RO promulgated those proposed reductions in a March 2009 rating decision, and the Veteran's disability ratings were reduced effective July 1, 2009.

2.  At the time of the reduction of the right wrist and right thumb disabilities, the ratings for both disabilities had been in effect for a period of more than five years.

3.  At the time of the reduction, the preponderance of the evidence did not show that any improvement in the right wrist disability would be maintained under the ordinary conditions of life.

4.  At the time of the reduction, the preponderance of the evidence did not show that the Veteran did not have painful motion of the right thumb.

5.  Service connection for a right elbow disability and a right ankle disability was initially denied in a March 1993 rating decision on the bases that there was no diagnosed disability for either condition.  The Veteran did not appeal this decision.  

6.  Evidence received since the March 1993 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claims of service connection for a right elbow disability and a right ankle disability.

7.  During an October 2016 Board hearing, prior to the promulgation of a decision in this appeal, the Veteran testified that he was withdrawing the appeal of the issue of entitlement to an increased evaluation for bilateral chronic scrotal pain, epididymitis.


CONCLUSION OF LAW

1.  The criteria for reduction of a 20 percent rating to a noncompensable rating for ganglion cyst, right wrist, status post excision have not been met; restoration is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.105(e), 3.344, 4.124a, Diagnostic Code 8515 (2016).

2.  The criteria for reduction of a 10 percent rating to a noncompensable rating for residuals, fracture, right thumb, with traumatic arthritis have not been met; restoration is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.105(e), 3.344, 4.71a, DC 5010-5228 (2016).

3.  The criteria for reopening the claim of entitlement to service connection for a right elbow disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.  § 3.156 (2016).

4.  The criteria for reopening the claim of entitlement to service connection for a right ankle disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.   § 3.156 (2016).

5.  The criteria for withdrawal of the appeal by the Veteran for the issue of entitlement to an increased evaluation for bilateral chronic scrotal pain, epididymitis, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014);         38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Propriety of the Rating Reductions

A.  Legal Framework

To properly reduce a disability rating requires VA to meet both procedural and substantive requirements.

Procedurally, where the reduction in the rating of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e) (2016).  The beneficiary will be notified at his or her latest address of record of the contemplated action and be furnished detailed reasons therefore, and will also be given 60 days for the presentation of additional evidence to show that compensation payments should continue at their present level.  Id.  The beneficiary will also be informed that he or she may request a predetermination hearing prior to the reduction.  38 C.F.R. § 3.105(i)(1).  Following the 60 day period, a final rating action will be taken, and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R.            § 3.105(e).

Reducing a rating also brings concurrent substantive requirements that must be followed.  A rating cannot be reduced unless improvement is shown to have occurred.  38 U.S.C.A. § 1155 (West 2014).  There is a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10, 4.13; Faust v. West, 13 Vet. App. 342, 350 (2000).

Further, though a rating reduction must have been supported by the evidence on file at the time of the reduction, pertinent post-reduction evidence favorable to restoring the rating also must be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

In certain rating reduction cases, beneficiaries are to be afforded greater protections, as set forth in 38 C.F.R. § 3.344(a) and (b).  These provisions provide that rating agencies will handle cases affected by change of medical findings so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. 

The provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings that have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement in these disabilities will warrant a reduction in rating.

Section 3.344(a) provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id.

Section 3.44(b) instructs that if doubt remains, the rating will be continued pending future reexamination.

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted.

B.  Analysis

For the reasons that follow, the Board finds that the reduction of ratings for the right wrist disability and right thumb disability were improper.

In this instance, the RO satisfied the procedural requirements for both disabilities by issuing the Veteran a February 2008 rating decision and March 2008 notice letter.  These informed the Veteran of the proposed reductions and all material facts and reasons for them.  The notice letter further informed the Veteran of his right to submit additional evidence on these matters and of his right to request a personal hearing.  Thereafter, a March 2009 rating decision effectuated the reductions and assigned an effective date of July 1, 2009 for both reduced ratings.  Thus, the RO satisfied the requirements of allowing at least a 60-day period to expire before assigning the effective date of the reductions.

The Board will continue by discussing the substantive requirements of the rating reductions for each disability separately.  From the outset, however, the Board notes that both ratings were in effect for over five years at the time of their reductions and therefore the added protections of 38 C.F.R. § 3.344(a) and (b) are applicable to both disabilities.

Right Wrist Disability

The Veteran's right wrist disability has been evaluated by analogy pursuant to       38 C.F.R. § 4.124a, Diagnostic Code (DC) 8515, for incomplete paralysis of the median nerve.  Per examination reports, the Veteran is left handed, thus his right wrist has been considered the minor extremity for rating purposes.  38 C.F.R.          § 4.69.  Under DC 8515, mild incomplete paralysis of the minor extremity warrants a 10 percent rating, moderate incomplete paralysis of the minor extremity warrants a 20 percent rating, and severe incomplete paralysis of the minor extremity warrants a 40 percent rating.  The terms "mild," "moderate," and "severe" are not defined by the rating schedule; the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

In July 2002, the Veteran underwent a VA examination to assess his then current severity of the right wrist disability.  The examination report showed that wrist flexion was limited to 55 degrees and wrist extension was limited to 35 degrees.  Strength testing showed that the right wrist was limited to 15 pounds.  Radiographic imaging showed minimal to moderate amounts of arthritis in the radiocarpal joint.  The examination report also noted that in June 2002 the Veteran underwent a revision surgery for the removal of a ganglion cyst; the surgical report indicated that the procedure was for recurrent neuroma of the dorsal sensory branch of the radial nerve along with ganglion cyst excision.

Based primarily on this examination report, an October 2002 rating decision increased the Veteran's right wrist disability rating from 10 to 20 percent.  The rating decision found that the Veteran's disability approximated moderate incomplete paralysis of the median nerve based on symptoms of decreased use of wrist, painful motion, numbness, and mild to moderate arthralgia.

Thereafter, in August 2007, the Veteran underwent another VA examination to evaluate the severity of his right wrist disability; it is on this examination that the rating reduction was based.  During the examination, the Veteran reported numbness of the right hand ever since his surgery and that he is not able to use the right hand for heavy maneuvering or lifting.  On physical examination, range of motion of the wrist was normal and all motions were pain free.  Right wrist extension was 70 degrees, flexion was 80 degrees, radial deviation was 20 degrees, and ulnar deviation was 45 degrees.  There was no crepitus, swelling, redness, or puffiness.  Intrinsic muscles of the right hand were normal, however on sensory examination the Veteran expressed decreased sensation over the radial part of the right hand.  The examiner also noted slightly decreased grip strength on the right compared to the left and attributed this to the Veteran's lack of effort.  The examiner found no clinical disability of the right wrist on examination.

A review of the VA treatment records between the increased evaluation of the right wrist and the reduction of the rating shows that the Veteran was not treated for this disability.  There are no private treatment records for this period, either.  There is an October 2007 buddy statement from G.L. in which the author reported observing the Veteran have a loss of sensation in the right hand and considerably weaker grip strength.  The author wrote that the Veteran cannot be relied on when "[he/she] [needs] a second pair of hands."

In reviewing the above evidence, the Board is satisfied that the August 2007 VA examination upon which the rating reduction was based is full and complete and is at least as thorough as the July 2002 examination, which the original increase in rating from 10 to 20 percent was based.  Moreover, the Board does find that the objective results of the August 2007 VA examination report do show improvement; apart from the Veteran's reports of sensory deficiency, the right wrist appeared normal.  The Board cannot find, however, that any such material improvement would be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  The Board reaches this conclusion based on the lay evidence of record.  At the time of both examinations, the Veteran reported associated pain, decreased grip strength, and sensory deficiencies.  Moreover, the October 2007 buddy statement also supported the Veteran's assertions as to these symptoms.  The Board finds the Veteran's and G.L.'s reports regarding symptomatology to be credible and notes that they are both competent to report on their observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Additionally, during the October 2016 hearing, the Veteran's friend F.T. reported that the Veteran drops things a lot and that he has a problem holding onto things, which informs the Board that he continues to struggle with grip strength and potentially sensory problems.

Accordingly, the Board concludes that the preponderance of the evidence does not show that any improvement in the right wrist disability would be maintained under the ordinary conditions of life.  Resolving reasonable doubt in the Veteran's favor, the Board concludes that the reduction of the rating for the right wrist disability from 20 percent to noncompensable was improper.  38 U.S.C.A. § 5107(b);           38 C.F.R. §§ 3.102, 4.3.  It follows that the 20 percent rating should be restored.

Right Thumb Disability

The Veteran's right thumb disability has been evaluated by analogy pursuant to     38 C.F.R. § 4.71a, DC 5010-5228, for limitation of motion of the thumb.  Per examination reports, the Veteran is left handed, thus his right thumb has been considered the minor extremity for rating purposes.  38 C.F.R. § 4.69.  Under DC 5228, a noncompensable rating is warranted for limitation of motion with a gap of less than one inch between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent rating is warranted for limitation of motion with a gap of one to two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  Additionally, DC 5010 pertains to traumatic arthritis and instructs to evaluate pursuant to DC 5003 for degenerative arthritis.  Under DC 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code, however when the limitation of motion is to a noncompensable degree, a rating of 10 percent is applicable.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

In July 2002, the Veteran underwent a VA examination to assess his then current severity of his right thumb disability.  The Veteran reported that most of his pain is located at the base of his thumb.  On physical examination, pain was elicited at the anatomic snuffbox of the right hand, as well as the ulnar aspect of the first right metacarpal.  The dorsal and radiocarpal joint also had reproducible pain to palpation.  Sensation was decreased in the thumb area, mainly involving the dorsum; the rest of the hand appeared to have normal sensation.  Excursion with range of motion of the right metacarpalphalangeal joint of the thumb was approximately to 45 degrees.  Radiographic imaging found that there was mild degenerative joint disease of the first metacarpophalangeal joint.

Based primarily on this examination report, an October 2002 rating decision increased the evaluation of the right thumb disability from noncompensable to 10 percent disabling.  The rating decision explained that the basis for the increase to 10 percent was painful or limited motion of the joint.  (While not cited therein,           see 38 C.F.R. § 4.59 and Burton v. Shinseki, 25  Vet. App. 1, 3-5 (2011) (holding that section 4.59, pertaining to painful motion, does not require that the pain be arthritis related.))

Thereafter, in August 2007, the Veteran underwent another VA examination to evaluate the severity of his right thumb disability; it is on this examination that the rating reduction was based.  The Veteran reported that around the base of his thumb and wrist area he experiences pain, grinding, popping, and stiffness.  The examiner reviewed the July 2002 radiograph, and noted that it showed mild degenerative joint disease and spurring of the lateral aspect of the first metacarpophalangeal joint and that there was also small exostosis of the medial aspect of the first metatarsal head.  On physical examination, motions of the right thumb at the carpometacarpal and metacarpophalangeal joints were normal.  The range of motion of the first metacarpophalangeal joint was from 0 to 90 degrees; motion was found to be without pain.  Normal apposition of the right thumb to the palmar crease and tips of the fingers was noted.  Normal dexterity of the hand was also noted.  The examiner diagnosed early degenerative joint disease of the right carpometacarpal and metacarpophalangeal joints.

In reviewing the above evidence, the Board is satisfied that the August 2007 VA examination upon which the rating reduction was based is full and complete and is at least as thorough as the July 2002 examination, which the original increase in rating from noncompensable to 10 percent was based.  Moreover, the Board does find that the objective results of the August 2007 VA examination report do show improvement, in that there was improvement in range of motion testing and no objective evidence of pain on motion.  However, the Board does not find that there is a reasonable basis to conclude that the Veteran does not experience painful motion of the right thumb, which was the basis for his increased 10 percent rating in the first place.  The Board's finding is supported by the Veteran's competent and credible statements regarding experiencing this symptom, which were noted on both the July 2002 and August 2008 VA examination reports.  See Jandreau, 492 F.3d at 1377.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence indicated that this symptom did still exist.  38 U.S.C.A.        § 5107(b); 38 C.F.R. § 3.102, 4.3.  Therefore, the reduction of the rating for the right thumb disability from 10 percent to noncompensable was improper.  It follows that the 10 percent rating should be restored.

II.  New and Material Evidence Claims

A.  Legal Framework

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C.A. § 5108; Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

Right Elbow Disability

Service connection for a right elbow disability was denied in a March 1993 rating decision on the basis that there was no diagnosed disability.  New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

At the time of the prior denial, the evidence consisted of the Veteran's service treatment records and a September 1992 VA examination report.  The Veteran's service treatment records were absent of any diagnosis of a chronic right elbow disability, however during an April 1992 separation physical the Veteran complained of elbow pain and on examination pain on pronation and full extension of the elbow was shown; additionally, an x-ray of the elbow showed a tiny spur at the media border of the coronoid process of the ulna.  The September 1992 VA examination report showed that there were no frank deformities of the right elbow and that there was full range of motion.

Since the prior denial, the Veteran presented additional evidence of a right elbow disability.  At the October 2016 Board hearing, he testified that he has little strength in his right arm, his elbow clicks, and that when it snaps there is a lot of pain.

As this testimony was not before VA at the time of the prior denial, it is new.  As it tends to show symptoms of a right elbow disability, it is also material to the claim.  
Additionally, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Therefore, the Board finds that the evidence received since the March 1993 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim for service connection.  Thus, reopening of the Veteran's claim of service connection for a right elbow disability is warranted.  

Right Ankle Disability

Service connection for a right ankle disability was denied in a March 1993 rating decision on the basis that there was no diagnosed disability.  New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

At the time of the prior denial, the evidence consisted of the Veteran's service treatment records and a September 1992 VA examination report.  The service treatment records were generally absent of complaints, treatment, or diagnoses of a right ankle disability, except for the Veteran's April 1992 separation examination, wherein he reported experiencing ankle pain; an x-ray was taken of the ankle and it returned normal.  The September 1992 VA examination report noted that the Veteran reported to spraining his ankle in 1991 and that he has occasionally had some problems with that ankle; no ankle disability was diagnosed.

Since the prior denial, the Veteran has presented additional evidence of a right ankle disability.  At the October 2016 Board hearing, he testified that his ankle rolls on him and that he requires a cane for ambulation.

As this testimony was not before VA at the time of the prior denial, it is new.  As it tends to show symptoms of a right ankle disability, it is also material to the claim.  
Additionally, the credibility of the evidence is presumed.  See Justus, 3 Vet. App. at 513.

Therefore, the Board finds that the evidence received since the March 1993 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim for service connection.  Thus, reopening of the Veteran's claim of service connection for a right ankle disability is warranted.  

III.  Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  The withdrawal may be made by the Veteran or by his or her authorized representative, and it must be in writing or be made on record during a hearing.  38 C.F.R. § 20.204. 

The Veteran indicated during his October 2016 hearing, prior to the promulgation of a Board decision, that he wished to withdraw the appeal of his claim of entitlement to an increased rating for bilateral chronic scrotal pain, epididymitis.  Thus, the Veteran has withdrawn this appeal and there remain no allegations of error of fact or law for appellate consideration.  38 U.S.C.A. § 7105; 38 C.F.R.       § 20.204.  Accordingly, the Board does not have jurisdiction to review the claim and it is dismissed.


ORDER

The reduction of the 20 percent disability rating for the right wrist disability was improper, and the 20 percent rating is restored.

The reduction of the 10 percent disability rating for the right thumb disability was improper, and the 10 percent rating is restored.

The claim of service connection for a right elbow disability is reopened; to this limited extent only, the appeal is granted.

The claim of service connection for a right ankle disability is reopened; to this limited extent only, the appeal is granted.

The appeal of entitlement to an increased evaluation for bilateral chronic scrotal pain, epididymitis, is dismissed.


REMAND

Further development of the remaining issues on appeal is required.  

Missing Records

In an October 2009 claim for benefits, the Veteran wrote that he previously underwent vocational rehabilitation through the VA.  The records related to his vocational rehabilitation services are not associated with the claims file.  Accordingly, on remand they should be obtained.  38 U.S.C.A. § 5103A(c).

At the October 2016 Board hearing, the Veteran presented testimony regarding a 1990 motor vehicle accident (MVA).  He seemed to indicate that he received private treatment for his injuries in the accident.  Accordingly, on remand the Veteran should be asked to provide an authorization and release form so that VA may attempt to obtain any relevant records.  38 U.S.C.A. § 5103A(b).

Additionally, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c).

Reopened Claims

Above, the Board reopened the claims of service connection for right elbow and right ankle disabilities as testimony presented at the October 2016 Board hearing tended to show that the Veteran has symptoms of a current disability for each joint.  During the hearing, the Veteran also alleged that the disabilities were related to an in-service fall incurred during the seizure of a ship.  Accordingly, the Board finds that the low threshold of McLendon has been met; VA has a duty to assist this Veteran in substantiating his claims by providing an examination.  38 U.S.C.A.       § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Additionally, in the Veteran's October 2009 claim, as well as during the October 2016 Board hearing, it was indicated that the right elbow disability may be associated with the Veteran's service-connected right wrist disability.  Thus, on examination, the examiner's etiological opinion provided for the right elbow disability should consider a secondary theory of entitlement.  See 38 C.F.R. § 3.310.

Brain Injury

During the October 2016 Board hearing, the Veteran and F.T. testified that the Veteran experiences memory loss and psychiatric symptoms, believed to be associated with an in-service head injury incurred during the March 1984 fall during the seizure of a ship.  The Board notes that the Veteran's VA treatment records show a history of bipolar disorder with periods of depressive symptoms and suicidal ideation, as well as a history of polysubstance abuse.  A review of the Veteran's service treatment records shows the occurrence of four injuries to the head.  A March 1984 record related to the fall shows that the Veteran was struck in the head and possibly experienced a loss of consciousness.  In November 1984, the Veteran was assaulted and sustained facial contusions and lacerations; there was also a suspected fracture of both orbitals.  In February 1986, the Veteran was involved in a MVA that resulted in small and superficial lacerations and abrasions over his face and forehead; there was no palpable facial fracture or neck trauma.  In August 1990, the Veteran was involved in another MVA and the right side of his head hit the dashboard of the car.  This resulted in intense headaches, aching and piercing neck pain, and a black eye.  

Based on the above, the Board finds that there is evidence of a potential brain injury that may be related to service.  Accordingly, the Board finds that the low threshold of McLendon has been met; VA has a duty to assist this Veteran in substantiating his claims by providing an examination.  38 U.S.C.A. § 5103A(d); McLendon, 20 Vet. App. at 81.  



Right Hip

The Veteran's April 1992 separation physical shows that he reported experiencing right hip pain since he sustained an injury while boarding a vessel in 1987.  He reported that this injury was exacerbated during service from playing racquetball.  More recently, VA treatment records from 2001 show that the Veteran complained of right hip pain.  While the Board recognizes that the Veteran's complaints of hip pain are from prior to the filing of the claim, they are still considered relevant evidence as to determining whether a current disability exists during the pendency of the claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013). Resolving reasonable doubt in favor of the Veteran, for the limited purpose of qualifying for an examination, the Board finds that the is evidence of a current disability that may be related to service.  Accordingly, the Board finds that the low threshold of McLendon has been met; VA has a duty to assist this Veteran in substantiating his claims by providing an examination.  38 U.S.C.A. § 5103A(d); McLendon, 20 Vet. App. at 81.  

Left Hip

The Veteran seeks an increased evaluation of his left hip disability.  During the October 2016 Board hearing, he testified that the disability had worsened since it was last evaluated during an August 2007 VA examination.  Specifically, he noted that when he twists his hip the hip tends to lock into place and only after he "pops" it out will it return to normal.  Accordingly, on remand, a new VA examination should be scheduled to determine the current severity of his left hip disability.  Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).

TDIU

The Veteran also seeks entitlement to a TDIU.  As the outcome of the claims being remanded will affect the Veteran's entitlement to this benefit, the Board finds that the claims are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, adjudication of this issue is deferred until the other claims may be resolved.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Obtain and associate with the claims file the Veteran's vocational rehabilitation folder.

3. Ask that the Veteran provide an authorization and release form so that VA may attempt to obtain private treatment records relating to a 1990 MVA.  All attempts to obtain private treatment records must be documented.  IF the RO is unable to obtain these records, the RO must notify the Veteran and inform him that he may obtain the records and submit them to VA.

4.  Schedule the Veteran for a VA joints examination to determine the nature and etiology of his right elbow, right ankle, and right hip problems.  The entire claims file must be reviewed in conjunction with the examination.

The examiner is asked to provide a diagnosis for each of the Veteran's right elbow, right ankle, and right hip problems.

In doing so, please consider medical and lay evidence dated both prior to and since the filing of the claims for service connection (2007).  Please note that although the Veteran may not meet the criteria for a certain diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

For each diagnosed disability, the examiner is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that the disability was incurred during, or is otherwise related to, the Veteran's active service.

With regard to the right elbow and right ankle disabilities, the Veteran believes that these disabilities are related to a March 1984 fall during the seizure of a ship.  The Veteran also reported to spraining his ankle in 1991.

With regard to the right hip disability, the Veteran's April 1992 separation physical shows that he reported experiencing right hip pain since he sustained an injury while boarding a vessel in 1987.  He reported that this injury was exacerbated during service from playing racquetball.  

Notwithstanding these potential etiologies, the examiner should consider the entirety of the Veteran's service when providing each etiological opinion.

Additionally, the examiner is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right elbow disability was proximately caused or aggravated by his service-connected right wrist disability.

The examiner should note that this question requires two separate opinions: one for proximate causation and another for aggravation.  The term "aggravation" means a permanent worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should attempt to establish a baseline level of aggravation of the right elbow prior to aggravation by the right wrist disability.

A complete rationale must be provided for all opinions expressed.  All pertinent evidence should be considered in forming the rationale, to include lay statements by the Veteran and others.

5.  Schedule a VA TBI examination to determine the nature and etiology of the Veteran's brain injury.  The entire claims file must be reviewed in conjunction with the examination.

The examiner is asked to provide a diagnosis for the Veteran's alleged brain injury.  If a diagnosis is ruled out, a complete explanation should be provided.

For each diagnosed disability, the examiner should answer whether it is at least as likely as not (a 50 percent or greater probability) that the disability was incurred during, or is otherwise related to, the Veteran's active service.

The examiner should note that the Veteran's service treatment records contain four instances of injuries to the face or head.  A March 1984 record related to the fall shows that the Veteran was struck in the head and possibly experienced a loss of consciousness.  In November 1984, the Veteran was assaulted and sustained facial contusions and lacerations; there was also a suspected fracture of both orbitals.  In February 1986, the Veteran was involved in a MVA that resulted in small and superficial lacerations and abrasions over his face and forehead; there was no palpable facial fracture or neck trauma.  In August 1990, the Veteran was involved in another MVA and the right side of his head hit the dashboard of the car.  This resulted in intense headaches, aching and piercing neck pain, and a black eye.  

A complete rationale must be provided for all opinions expressed.  All pertinent evidence should be considered in forming the rationale, to include lay statements by the Veteran and others.

6.  Schedule the Veteran for a VA examination to determine the current severity of his left hip disability.  The entire claims file must be reviewed in conjunction with the examination.

All symptoms and functional affects related to the disability must be recorded.  Range of motion testing must be performed in active motion and passive motion for both the right and left hips. The examiner must indicate whether pain is present on each of these ranges of motion tests.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Additionally, the examiner should note whether flare-ups are present and whether they result in additional functional loss, to include a reduction in range of motion. If so, to the extent possible, the examiner should estimate the additional limitation of motion caused by the flare-ups. Similarly, the examiner should note whether additional functional loss is caused by pain, weakness, excess fatigability, or incoordination and, if so, estimate the additional limitation of motion.

The examination report must include a complete rationale for all opinions expressed. All the pertinent evidence of record should be considered, to include lay statements of the Veteran and others.

7.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


